
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.53


ALLIANCE AGREEMENT


        THIS ALLIANCE AGREEMENT ("Alliance Agreement") is made and entered into
as of the 25th day of July, 2002 (the "Effective Date") by and between E. I. du
Pont de Nemours and Company, a Delaware corporation, having a place of business
at 1007 Market Street, Wilmington, Delaware 19898 (hereinafter "DuPont") and
EarthShell Corporation, a Delaware corporation, having a place of business at
800 Miramonte Drive, Santa Barbara, CA 93109 (hereinafter "EarthShell").
EarthShell and DuPont are also sometimes referred to collectively as the
"Parties" and individually as a "Party", as the content indicates.

WITNESSETH:

        Whereas, EarthShell is a material science company engaged in developing,
licensing and commercializing proprietary composite material technologies, which
are environmentally preferable, including without limitation its ideas,
inventions, patents, and patent applications as listed in Exhibit A attached to
and made a part of this Alliance Agreement ("EarthShell Technology") including
for the manufacture and sale of disposable packaging for the food service
industry ("Food Service Film Technology"); and

        Whereas, DuPont is a science company delivering science-based solutions
in food and nutrition, health care, home and construction, electronics and
transportation; and

        Whereas, DuPont has developed products, which are environmentally
preferable, including but not limited to, Biomax®, hydrobiodegradable polyester
coatings/film and technology for use in packaging and packaging systems
("Materials"); and

        Whereas, EarthShell is interested in licensing certain of its EarthShell
Technology to DuPont and DuPont is interested in licensing EarthShell
Technologies under the terms and conditions of this and related agreements; and

        Whereas, the parties wish to form an alliance (the "Alliance") whereby
EarthShell Technology and DuPont expertise in Materials, development,
manufacturing and marketing will be combined to offer environmentally preferred
packaging and systems to the marketplace.

        Now therefore, for the mutual considerations herein set forth, the
Parties agree as follows:

Article 1:    Definitions    

        Capitalized terms used herein and not otherwise defined shall have the
meanings set forth below:

        a.    "AAB" shall have the meaning set forth in Article 2.

        b.    "AAB Sponsor" shall have the meaning set forth in Article 3d.

        c.    "Alliance" shall have the meaning set forth in the preamble.

        d.    "Claims" shall have the meaning set forth in Article 4f.

        e.    "Confidentiality Agreement" shall mean the Confidentiality
Agreement dated January 19, 2001.

        f.      "EarthShell Technology" shall have the meaning set forth in the
preamble.

        g.    "Food Service Film Technology" shall have the meaning set forth in
the preamble.

        h.    "Materials" shall have the meaning set forth in the preamble.

        i.      "Purpose" shall have the meaning set forth in Article 2.

1

--------------------------------------------------------------------------------




        j.      "Project" shall have the meaning set forth in Article 2.

        k.    "Project Addendum" shall have the meaning set forth in Article 4a.

        l.      "Project Leader" shall have the meaning set forth in Article 4c.

        m.    "Supplemental Agreements" shall have the meaning set forth in
Article 4.

        n.    "Trademarks" shall have the meaning set forth in Article 5.

Article 2:    Purpose of Alliance    

        The purpose of the Alliance is to combine the EarthShell Technology and
DuPont expertise in Materials, development, manufacturing and marketing to offer
environmentally preferred packaging and systems to the global marketplace
("Purpose"). The Parties shall work together to identify EarthShell Technology
that has potential market application for DuPont. Identified opportunities will
be pursued through cooperative arrangements (each a "Project"). To advise on
possible opportunities and to handle other matters arising during the Alliance,
an Alliance Advisory Board ("AAB") will be formed. It is the intent of the
Parties that in Projects selected under this Alliance, the use of DuPont
Materials will be maximized in EarthShell Technology for the Purpose and DuPont
will include EarthShell Technology in marketing of packaging for the Purpose.

Article 3:    Alliance Advisory Board    

        a.    The AAB will be composed of two DuPont representatives and two
EarthShell representatives to advise the Parties and conduct the Alliance.
Within thirty (30) days of the Effective Date, the Parties will identify in
writing their representatives, who will either be employees or agents of that
Party and who will remain representatives of the AAB until the party appointing
them replaces any of its representatives with any other representative.

        b.    The AAB shall have a Chairman to serve for one calendar year. The
Chairman shall be alternately selected by each Party, commencing in year one
with DuPont and in year two with EarthShell, etc. The Chairman shall conduct all
meetings of the AAB. All decisions of the AAB will be by majority vote with
respect to any Alliance advisory decision.

        c.    The AAB will meet periodically as needed but at least every six
months to review EarthShell Technology, review Projects, select new Projects,
consider any Alliance issues and to review progress of the Alliance. The AAB
will hold annual business reviews for key managers of the Parties to discuss and
assess performance, future directions and other key issues of the Alliance.

        d.    Each Party shall have an AAB Sponsor. Within thirty days of the
Effective Date of this Alliance Agreement, the Parties will identify in writing
their Sponsor, who can be replaced at that Party's discretion upon written
notice to the other Party. In the event any AAB vote is evenly split, the AAB
Sponsors shall resolve the matter within thirty (30) days of such split vote;
provided, however, that if the AAB Sponsors are unable to agree, the DuPont
President, Packaging and Industrial Polymers and the Chairman of EarthShell
shall resolve the matter within thirty (30) days of the date the AAB Sponsors
determine they are unable to agree. In the event the Parties are unable to agree
on a Material Issue as hereinafter-defined in Article 8b(3), within the
foregoing time frames, either Party may dissolve the Alliance upon thirty (30)
days prior written notice to the other Party.

Article 4:    Alliance Projects    

        a.    Upon identification of a Project by the AAB, the AAB will prepare
the Project Addendum, which shall contain the key parameters for the Project and
shall become an exhibit to this Agreement. Each Project shall have a separate
Project Addendum. The AAB will designate a team of employees from each Party to
use the Project Addendum to negotiate the agreements to implement each Project
(collectively the "Supplemental Agreements") The Supplemental Agreements may
include, at the

2

--------------------------------------------------------------------------------


option of the Parties, a Technology License Agreement, Trademark Agreement and
Development Agreement.

        b.    The Project Addendum shall describe the manufacturing, marketing
and distribution arrangements, and the branding for products of the Project, the
extent that the EarthShell Technology is to be exclusively or non-exclusively
licensed to DuPont for the Project, the terms upon which royalties are payable
for use of the EarthShell Technology arising from sales of products and the
scope of additional research or product development for the Project. For each
Project, each Party shall bear all costs it incurs in furtherance of the Project
unless otherwise expressly specified in the Supplemental Agreement.

        c.    For each Project, the Parties will appoint a lead company and the
designated lead company ("Project Leader") shall have full business authority
for all Project decisions except to the extent specifically identified in a
Supplemental Agreement. The Project Leader will be designated in the Project
Addendum for the Project.

        d.    For each Project and subject to the terms of the Supplemental
Agreements for such Project, each Party will be given the right to continue a
Project in the event the other Party elects to terminate or withdraw from the
Project for reasons other than failure of performance to the extent commercially
feasible or breach of a Supplemental Agreement for such Project.

        e.    Prior to the Effective Date, the Parties identified two Projects
for initial pursuit under this Alliance. The first Project is for the
development, commercialization and sale of biodegradable foodservice wraps
("Food Service Wraps Project") and extendable applications. The Project Leader
for this Food Service Wraps Project is DuPont. The second Project is for the
development, commercialization and sale of environmentally preferred disposable
foamed laminate packaging bowls, plates, cups, "clamshells", etc.
("Foamed/Laminated Products Project"). The Project Leader for this
Foamed/Laminated Products Project is EarthShell. The Project Addendum for the
Food Service Wraps Project is attached and is deemed a part hereof. The Project
Addendum for the Foamed/Laminated Products Project shall be completed and
attached to this Alliance Agreement within thirty days of the Effective Date.
The Parties will use all commercially reasonable efforts to complete the
Supplemental Agreements for the first two Projects after execution of this
Alliance Agreement and thereafter each Project selected during the term of this
Alliance Agreement.

        f.      In furtherance of the terms of this Agreement the Parties, their
representatives and agents, may provide recommendations and advice to each other
in many areas including the EarthShell Technology, research and development of
new products, and marketing recommendations. It is acknowledged by both Parties
that such recommendations and advice are given gratis and without any guarantee
or warranty whatsoever, and neither Party has any claim, liability or cause of
action against the other Party for any such recommendation or advice ("Claims")
and both Parties hereby release each other from any such past, present or future
Claims, whatsoever, except as otherwise provided for in a Supplemental Agreement
for a specific Project.

Article 5.    Trademarks    

        a.    Trademarks shall refer to the trademarks, tradenames, domain
names, brands and logos shown in Exhibit B attached to and made part of this
Alliance Agreement. EarthShell hereby grants to DuPont and DuPont accepts a
worldwide, non-exclusive, royalty-free license to use the Trademarks in
connection with any Project. EarthShell shall provide DuPont with EarthShell's
trademark and brand policies and DuPont agrees to comply with such policies.

        b.    Trademarks, logos, brands developed for products marketed by
DuPont for any Project, including "umbrella brands" combining the products of
both Parties, shall be owned by DuPont. For each Project, the Project Leader
shall decide on the use or nonuse of a trademark or brand. The Project Leader
shall discuss with the other Party options on trademarks or brands but the
decision shall

3

--------------------------------------------------------------------------------


be in the sole discretion of Project Leader. The Project Leader shall identify
EarthShell or DuPont as a contributor of either technology or materials, as the
case may be, in the marketing for Products under a Project. DuPont agrees to
grant EarthShell an option to receive a non-exclusive, license to the "umbrella
brand" for specific uses and applications subject to payment of royalties and
subject to adherence to DuPont guidelines on use and protection of trademarks
and other forms of brands. DuPont and EarthShell agree to negotiate and enter
into a trademark license agreement in the event EarthShell desires to license an
"umbrella brand" developed by DuPont for a specific Project.

        c.    Except as provided in Article 5a. or 5b above, neither Party will
use the trademarks or tradenames of the other Party in any form of publicity
relating to the activities under this Alliance Agreement or otherwise. Except as
provided in 5(b) above, DuPont does not authorize EarthShell to use DuPont's
name, trademarks or trade names in connection with EarthShell's business
activities except as pre-approved by DuPont in writing. Except as provided in
Article 5a. above, EarthShell does not authorize DuPont to use EarthShell's
name, trademarks or trade names in connection with DuPont's business activities
except as pre-approved by EarthShell in writing.

Article 6.    Confidentiality: Technology    

        a.    The terms of the Confidentiality Agreement shall apply to all
disclosures by either party of business and technical information necessary to
achieve the purpose of this Agreement. This Alliance Agreement, its terms and
conditions, the Exhibits attached or to be attached hereto and the Supplemental
Agreements are considered Confidential Information under the terms of the
Confidentiality Agreement. In the event a Party is required by law to disclose
the terms in whole or in part of any agreement or exhibit they shall promptly
notify the other Party.

        b.    In furtherance of the Purpose, and subject to the terms of the
Technology License Agreement for the Food Service Wraps Project, EarthShell
grants to DuPont a right to license and sublicense the Food Service Film
Technology for the Food Service Wraps Project on a world-wide, exclusive basis.
The terms of the license and any sublicense arrangements, including the
definition and listing of the licensed patents and the calculation of royalties,
shall be in the Technology License Agreement for the Food Service Wrap Project.

        c.    Except as otherwise agreed upon in a Technology License Agreement
for a Project, any invention(s) arising from work performed under this Agreement
shall belong to the Party whose employees or consultants made such invention if
the invention was made by employees or consultants of only one Party, or jointly
to both Parties if the invention was made by employees or consultants of only
one Party, or jointly to both Parties if the invention was made jointly by
employees or consultants of both Parties. The Party owning a particular
invention pursuant to this article shall be responsible for the patent-filing
program directed toward such invention, including the costs thereof. Each Party
shall cooperate with the other Party regarding all reasonable requests for
assistance to enable the execution, filing and/or maintenance of any such
application or patent regarding such invention. Except as specifically set forth
in a Technology Agreement for a specific Project, no right or license under any
patent or patent application owned by either Party is granted under this
Alliance Agreement.

        d.    EarthShell shall take such action as is necessary and appropriate
to assure that none of the EarthShell Technology offered to the AAB or included
in any Project will violate or infringe upon any trademark, patent, copyright,
or any other right of any person, corporation, or other legal entity.

Article 7.    Exclusivity    

        It is the Parties intent to work closely and collaboratively with each
other in developing and carrying out the Purpose of this Alliance. Such efforts
require close cooperation; therefore, during the term of this Alliance
Agreement, EarthShell agrees (i) not to enter into a similar alliance with
another producer of biodegradable polymers and (ii) and agrees to first offer
DuPont the opportunity through the AAB process described herein, to sublicense
and/or commercialize other product applications incorporating the Food Service
Film Technology, subject to DuPont not then being in default of its obligations
under this Alliance Agreement or a Supplemental Agreement and with respect to
any default not having either cured or taking reasonable steps to cure such
default, and provided further that, if the Parties cannot come to terms within
ninety (90) days after the opportunity is first presented to DuPont, EarthShell
shall be free to license or sublicense such product applications to other
persons or entities. Exclusivity or non-exclusivity shall be determined on a
Project by Project basis and outlined in each Technology License Agreement.

4

--------------------------------------------------------------------------------

Article 8.    Term & Termination    

        a.    This Alliance Agreement shall commence on the Effective Date and
shall continue in full force and effect for five (5) years thereafter, unless
earlier terminated as provided in this Article 8(b), at which time the Parties
may mutually renew this Alliance Agreement or it shall automatically terminate.
In the event this Alliance Agreement terminates, all other Supplemental
Agreements entered into for a Project shall continue according to the term of
such Supplemental Agreements unless otherwise mutually agreed by the parties.

        b.    In addition, this Alliance Agreement may be terminated by either
Party in any of the following events:

1.Upon the bankruptcy, insolvency, or other act or condition rendering a Party
unable to pay its creditors the other Party may at its option immediately
terminate this Alliance Agreement.

2.Upon the breach of a material provision of this Alliance Agreement or a
Supplemental Agreement by a Party and the failure to remedy or commence in good
faith and due diligence the cure of such breach within thirty (30) days of
written notice of breach by the other Party the nonbreaching Party may terminate
this Alliance Agreement effective at the end of the thirty (30) day period.

3.If an AAB vote is irreconcilable on an issue material to the Alliance or to a
Party's interest in the Alliance ("Material Issue") and the procedure set forth
in Article 3(d) has been fully utilized either Party at its option may terminate
this Alliance Agreement upon thirty (30) days written notice to the other Party.

4.If the Supplemental Agreement for the Food Service Wraps Project is not
completed within ninety (90) days of the Effective Date either Party at its
option may terminate this Alliance Agreement effective upon written notice to
the other Party.

5.Upon the mutual agreement of the Parties.

        c.    Termination of this Alliance Agreement shall not relieve either
Party of any obligation or liability accrued hereunder prior to such
termination, except as expressly provided herein.

Article 9.    Indemnification    

        a.    Each Party shall, to the extent permitted by law, indemnify,
defend, and hold harmless the other Party against all claims, liabilities,
damages, losses or expenses to the extent arising out of the negligence, willful
misconduct, breach of contract or violations of law by the Party at fault, its
employees, agent, subcontractors or assigns in the performance of this Alliance
Agreement, or while on, entering or leaving the other Party's property. Further,
in the event the Parties are jointly at fault, they agree to indemnify each
other in proportion to their relative fault.

        b.    The claims, liabilities, damages, losses or expenses covered by
this Article 9 include, but are not limited to, settlements, judgments (court
costs, attorneys' fees and other litigation expenses), fines and penalties
arising out of actual or alleged (1) injury to or death of any person, including
employees of EarthShell or DuPont; (2) loss of or damage to tangible or
intangible property, including tangible or intangible property of EarthShell or
DuPont; (3) breach of contract; and (4) damage to the environment.

Article 10.    Relationship of the Parties and Acknowledgments    

        a.    This Alliance Agreement shall take the place of and entirely
supersede any oral or written communications that deal with the subject matter
as described herein. Any and all previous agreements, understandings or
representations, oral or written, with respect to the subject matter hereof
which have not been specifically incorporated herein are superseded and may not
be relied upon by either Party.

5

--------------------------------------------------------------------------------


There are no representations, oral or written, with respect to the subject
matter hereof that are not merged herein.

        b.    This Alliance Agreement shall not be construed as constituting
DuPont and EarthShell as principal and agent, partners, joint venturers, or any
other form of legal association. DuPont and EarthShell shall conduct their
business in their own names and shall be solely responsible for the acts and
conduct of their employees and agents, except as expressly set forth in this
Alliance Agreement. EarthShell shall have no authority to act for or bind DuPont
in any way or to make any representation or warranty on behalf of DuPont. DuPont
shall have no authority to act for or bind EarthShell in any way or to make any
representation or warranty on behalf of EarthShell.

Article 11.    Notices    

        All notification or requests required under this Alliance Agreement
shall be in writing, or if oral must be confirmed in writing by facsimile
machine (with proof of transmission capability) the next business day. Written
notices shall be effective if delivered to the Party entitled to receive the
same by hand or if deposited in the United States Mail (Registered Mail or
Certified Mail, Return Receipt Requested) or by confirmed courier addressed to
such Party at the address set forth below.

E. I. Du Pont de Nemours and Company
DuPont Packaging and Industrial Polymers
Barley Mill Plaza, 26 BMP
Wilmington, DE 19880-0026
Attn: Global Business Director—Specialty Resins
Fax Number: 302-992-2686

EarthShell Corporation
800 Miramonte Drive
Santa Barbara, CA 93109
Attn: President & Chief Operating Officer
Fax Number: 805-899-3517

Article 12.    General    

        a.    Assignability    

        This Alliance Agreement is not assignable or transferable by either
party, in whole or in part, except (i) with the prior written consent of the
other party, (ii) in the case of EarthShell, an assignment to its parent
company, E. Khashoggi Industries, LLC, (iii) an assignment to a subsidiary of
the transferring Party (a "subsidiary" is defined as any entity owned more than
50%, in terms of vote and value, by the assigning party) or (iv) by a sale or
disposition of all or substantially all of the other Party's assets or equity,
subject to the other Party's right to terminate this Alliance Agreement within
thirty (30) days following written notice of such sale or disposition in the
event the such Party reasonably concludes that the pending sale or disposition
will adversely affect, in a material way, its rights and obligations under this
Alliance Agreement and provided further, that the Party seeking such action
promptly notifies the other party as soon as legally permissible.

        b.    Publicity    

        Any news release, public announcement, advertisement or publicity to be
released by any Party concerning the Alliance Agreement shall be subject to the
mutual agreement of the Parties prior to release.

        c.    Force Majeure    

        No liability shall result from delay in performance or nonperformance
under this Alliance Agreement caused by circumstances beyond the control of the
Party affected, including, but not limited

6

--------------------------------------------------------------------------------


to, an Act of God, fire, flood, war, Government action, accident, labor trouble
or shortage, inability to obtain material, utilities, equipment, or
transportation. Quantities so affected may be eliminated from this Alliance
Agreement without liability, but this Alliance Agreement shall remain otherwise
unaffected. Any Party claiming the benefit of this provision shall promptly so
notify the other Party and giving an estimated length of duration for the
occurrence.

        d.    Governing Law    

        This Alliance Agreement are to be construed, and the respective rights
of DuPont and EarthShell are to be determined, according to the laws of the
State of Delaware, in the United States of America without regard to choice of
law or conflicts principles of such other state which might otherwise be
applicable, and the courts of Delaware shall have exclusive jurisdiction over
any disputes, controversies or issues arising under this Alliance Agreement.
This Alliance Agreement shall not be governed by the United Nations Convention
on Contracts for the International Sale of Goods.

        e.    Manner of Execution of the Agreement    

        This Alliance Agreement may be executed by (1) both Parties signing this
Alliance Agreement, or (2) either Party signing this Alliance Agreement, faxing
it to the other Party, the other Party signing the faxed, previously signed
agreement, and faxing or otherwise providing the fully executed agreement to the
other Party. Both of such executed versions (1) and (2) shall be considered to
have been fully executed by the Parties and shall be valid and enforceable.

        f.    Severability    

        If any term or provision of this Alliance Agreement shall be found to be
illegal or unenforceable, notwithstanding, this Alliance Agreement shall remain
in full force and effect and such term or provision shall be deemed stricken.

        g.    Waiver    

        No waiver by either Party of any breach of the covenants herein
contained herein to be performed by the other Party shall be construed as a
waiver of any succeeding breach of the same or any other covenants or conditions
hereof.

        h.    Acknowledgments and Representations    

        EarthShell represents that all of the patents and patent applications
that it owns or has a right or option to practice under, having claims directed
to making, using or selling environmentally preferable composite materials for
disposable packaging, are listed in the Exhibit A to this Agreement as part of
the EarthShell Technology.

        Each Party has considered the possibility of expenditures necessary in
preparing for performance of this Alliance Agreement and each agrees that
neither of them shall be liable to the other for any such expenditures or for
damages or losses incident thereto. Moreover, neither Party shall have any
liability of any kind or nature whatsoever (including without limitation,
indirect, consequential, special, incidental or punitive damages) to the other
party for terminating this Alliance Agreement in accordance with the terms
hereof or thereof.

        The Parties' legal obligations under this Alliance Agreement are to be
determined from the precise and literal language of this Alliance Agreement and
not from the imposition of state laws attempting to impose additional duties of
good faith, fair dealing or fiduciary obligations that were not the express
basis of the bargain at the time this Agreement was made.

        The Parties are sophisticated business entities with legal counsel that
have been retained to review the terms of this Alliance Agreement and the
Parties represent that they have fully read this Alliance Agreement, and
understand and accept its terms.

7

--------------------------------------------------------------------------------


        i.    Entirety of Agreement    

        This Alliance Agreement, the Exhibits attached and to be attached hereto
and the Supplemental Agreements to be entered into by the Parties set forth the
entire agreement and understanding between the Parties as to the subject matter
hereof. There are no representations, oral or written, that are not merged
herein. Neither of the Parties shall be bound by any addition to or modification
of this Alliance Agreement, or by any conditions, definitions, warranties, or
representations with respect to the subject matter of this Alliance Agreement
other than as expressly provided in this Alliance Agreement or as duly set forth
on or subsequent to the date hereof in writing and signed by a duly authorized
representative of the Party to be bound thereby.

        IN WITNESS WHEREOF, the Parties have executed this Alliance Agreement on
the Effective Date set forth above.


EARTHSHELL CORPORATION
 
E.I. DU PONT DE NEMOURS AND COMPANY


 
 
 
  By: /s/  VINCENT J. TRUANT      

--------------------------------------------------------------------------------

  By: /s/  DAVID P. FERRETTI      

--------------------------------------------------------------------------------


Title:
President & C.O.O.

--------------------------------------------------------------------------------


 
Title:
Global Business Manager

--------------------------------------------------------------------------------


Date:
7-25-02

--------------------------------------------------------------------------------


 
Date:
7-25-02

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.53



ALLIANCE AGREEMENT
